UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Semiannual Report to Shareholders DWS Small Cap Core Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 8 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary March 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 10.75% 24.60% 23.22% 5.87% Adjusted for the Maximum Sales Charge (max 5.75% load) 4.38% 17.43% 21.77% 5.24% Russell 2000® Index† 9.94% 24.90% 24.31% 8.53% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 10.28% 23.65% 22.31% 5.07% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.28% 20.65% 22.22% 5.07% Russell 2000® Index† 9.94% 24.90% 24.31% 8.53% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 10.26% 23.67% 22.29% 5.07% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.26% 23.67% 22.29% 5.07% Russell 2000® Index† 9.94% 24.90% 24.31% 8.53% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 No Sales Charges 10.85% 24.89% 23.53% 6.16% Russell 2000® Index† 9.94% 24.90% 24.31% 8.53% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.56%, 2.29%, 2.29% and 1.22% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 3/31/14 $ 9/30/13 $ Distribution Information as of 3/31/14 Income Dividends, Six Months $ $
